—In a proceeding pursuant to CPLR article 78 to vacate a resolution of the respondent Town Board of the Town of Smithtown dated December 10, 1996, granting approval to a nonparty Story Book Homes to rezone its property, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Mullen, J.), dated March 27, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The court properly dismissed this proceeding inasmuch as the rezoning of property is a legislative act and a proceeding pursuant to CPLR article 78 is an inappropriate vehicle for the relief requested (see, Matter of Belviso v Noto, 119 AD2d 820).
The petitioners’ remaining contentions are without merit. Bracken, J. P., Miller, O’Brien and Copertino, JJ., concur.